Filed 12/18/13 P. v. Navas CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B245211

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. NA092001)
         v.

RYAN NAVAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Richard R. Romero, Judge. Affirmed.
         Maria Leftwich, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.




         A jury convicted defendant Ryan Navas of possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a)) and acquitted him of first degree burglary
(Pen. Code, § 459).1 He admitted two strike priors (§§ 1170.12, subds. (a)-(d),
667, subds. (b)-(i)), and a prior prison term (§ 667.5, subd. (b).) The trial court
struck one of his strike convictions, and sentenced him to seven years in state
prison. He appeals from the judgment of conviction.
      As here relevant, the evidence at trial showed that around 1:45 a.m. Conrad
Paule was in his home when defendant pulled open the locked screen door of his
kitchen. When defendant touched the handle of the inner kitchen door, Paule
asked defendant what he was doing. Defendant said that he was being chased, and
then ran off. Earlier that morning, defendant had also been loitering inside a 7-
Eleven store, and told the clerk that someone was trying to get him. The police
arrested defendant near Paule’s house. When booked, he had .07 grams of
methamphetamine in his right front coin pocket.
      After reviewing the record, appellant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to
People v. Wende (1979) 25 Cal.3d 436, 441.
      We advised appellant that he had 30 days within which to submit any
contentions or issues that he wished us to consider. He failed to file a response.
      We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)




1
      All further statutory references are to the Penal Code.
                                            2
                   DISPOSITION
The judgment is affirmed.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                WILLHITE, J.




We concur:




EPSTEIN, P. J.




MANELLA, J.




                            3